Judgment and order denying motion to set aside verdict unanimously affirmed, with costs. The record does not establish an illegal contract, as matter of law. Plaintiff’s connection with the corporation was solely as the representative of Schott & Galliver. He owned no stock in and received no salary from the corporation. He was out of Ms titular capacity before defendant’s election. The defendant’s selection as president was solely that of the bankers’ syndicate. If there were any doubt about it the defendant should have requested the court to submit the proposition to the jury. No such request was made and the charge was acceptable to the defense. We hold the foregoing without meamng to intimate that, in the circumstances, a finding, as matter of fact, that plaintiff’s agreement with the defendant was void, could be regarded as supported by the evidence, Present — Lazansky, P. J., Rich, Kapper, Seeger and Carswell, JJ.